t c no united_states tax_court hallmark cards incorporated and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in a decision which has become final this court determined that p had an overpayment of federal_income_tax for the taxable_year due to a foreign tax carryback from prior to the application of the carryback p had a deficiency for p filed a timely motion to redetermine interest under sec_7481 i r c thereafter p filed a motion for leave to withdraw its earlier motion on jurisdictional grounds held this court has jurisdiction over p's motion to redetermine interest held further the exercise of such jurisdiction is mandatory and thus p's motion to withdraw is denied held further p's motion to redetermine interest is denied 111_tc_90 jerome b libin james v heffernan bradley m seltzer and james b overman for petitioner michael l boman for respondent opinion tannenwald judge on date the court entered a decision in the instant case which became final within the meaning of sec_7481 a on date on date petitioner timely filed a motion under sec_7481 and rule to redetermine interest on deficiency for the taxable_year motion to redetermine interest subsequently on date petitioner filed a motion for leave to withdraw motion to redetermine interest on deficiency motion to withdraw petitioner filed its motion to withdraw in order to pursue remedies in another forum citing concerns about this court's jurisdiction to redetermine interest under the facts of the instant case petitioner is a corporation whose principal offices were in kansas city missouri at the time its petition was filed the court's decision pursuant to the stipulation of the parties determined that there were overpayments for each of the taxable years and according to the stipulation the overpayment for was due to a foreign tax carryback from the amount of the carryback exceeded the amount of the deficiency as shown in the stipulation computed without taking such foreign tax carryback into effect petitioner has paid the unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure unreduced deficiency and the interest thereon respondent has refunded the overpayment resulting from the carryback a portion of overpayment interest thereon and a portion of previously assessed deficiency_interest for that year petitioner's motion to redetermine interest alleges that respondent erred in computing interest on that portion of the previously existing deficiency that was satisfied by the application of the foreign tax carryback respondent computed interest on such deficiency during the period beginning with the due_date for petitioner's tax_return and ending with the due_date of the return date it is petitioner's position that in any event interest on the deficiency should stop accruing as of date the end of the taxable_year in which the carryback arose petitioner's position on these issues is identical to that of the taxpayer in 111_tc_90 in which we denied the taxpayer's motion to redetermine interest petitioner adopts an indecisive approach to support its motion to withdraw thus it does not directly seek to persuade us to decide that we do not have jurisdiction apparently assuming that we would decide the issue unfavorably to petitioner see 109_tc_1 further it is apparent that petitioner's concern over our jurisdiction became a critical element in petitioner's strategy only after our decision in intel corp consol subs v commissioner supra petitioner obviously assumes that we would deny its motion to redetermine interest on the authority of that case it seeks to avoid this result by suggesting in its motion to withdraw that the court_of_appeals for the eighth circuit to which an appeal of this case would lie would hold that we did not have jurisdiction over petitioner's motion to redetermine interest at a time when a remedy in another forum might be barred by the 2-year period of limitations on suits for refund after a denial by respondent of the claim_for_refund with due regard for petitioner's resourcefulness in seeking to avoid adverse precedent in this case for the reasons hereinafter stated we are not persuaded to follow its blandishments in reaching this conclusion we note that any question as to our jurisdiction existed at the time the motion to redetermine interest herein was filed and if indeed it presented as serious a problem as petitioner now seeks to portray petitioner should not have filed such motion in the first place but rather should have sought relief from one of the other forums to which it now seeks to go petitioner does not elaborate on this assertion however it would appear to rest on the prohibition set forth in sec_6512 against bringing a suit_for_refund while a proceeding is pending in this court with the result that any suit_for_refund would be dismissed exposing petitioner to the running of the 2-year period of limitations on any subsequent suit for such refund instituted after action by the court_of_appeals for the eighth circuit at the outset we are constrained to observe that we cannot accept petitioner's invitation to leave open the question of our jurisdiction of its motion to redetermine interest under sec_7481 even where the parties fail to raise the issue we are required to resolve a question as to our jurisdiction on our own initiative powell v commissioner 96_tc_709 we turn first to the scope of sec_7481 which currently provides c jurisdiction over interest determinations -- in general --notwithstanding subsection a if within year after the date the decision of the tax_court becomes final under subsection a in a case to which this subsection applies the taxpayer files a motion in the tax_court for a redetermination of the amount of interest involved then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest or the secretary has made an underpayment of such interest and the amount thereof cases to which this subsection applies -- this subsection shall apply where-- a i an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title and ii the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary and b the tax_court finds under sec_6512 that the taxpayer has made an overpayment special rules --if the tax_court determines under this subsection that the taxpayer has made an overpayment of interest or that the secretary has made an underpayment of interest then that determination shall be treated under sec_6512 as a determination of an overpayment_of_tax an order of the tax_court redetermining interest when entered upon the records of the court shall be reviewable in the same manner as a decision of the tax_court sec_7481 was amended by the taxpayer_relief_act_of_1997 the amendment publaw_105_34 sec 111_stat_1054 effective on the date of enactment_date prior to the amendment sec_7481 read c jurisdiction over interest determinations -- notwithstanding subsection a if-- an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary and within year after the date the decision of the tax_court becomes final under subsection a the taxpayer files a petition in the tax_court for a determination that the amount of interest claimed by the secretary exceeds the amount of interest imposed by this title then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest and the amount of any such overpayment specifically petitioner argues that since the decision in this case became final under sec_7481 prior to the amendment the earlier version of sec_7481 applies and such version may be viewed as giving this court jurisdiction to determine interest only where a deficiency is assessed under sec_6215 because our decision in this case did not determine any deficiency for no deficiency was assessed under sec_6215 and therefore petitioner argues the court may not have jurisdiction under the earlier version of sec_7481 as indicated the amendment has an effective date of date unlike some statutory amendments the effective date is not tied to a specific event although the decision in this case became final under sec_7481 before the effective date the motion to redetermine interest was filed after the effective date thus at the time of filing the motion to redetermine interest the court's jurisdiction undoubtedly extended to interest where the court's decision on its face has determined only an overpayment as is the case herein aside from the effective date issue we do not share petitioner's concern as to our jurisdiction because no deficiency was determined by this court and assessed pursuant to sec_6215 as provided in sec_7481 as it existed prior to the amendment sec_6215 provides in pertinent part cf eg technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec 102_stat_3751 jurisdiction to review interest assessed on deficiency determined by the tax_court effective with assessments made after date of enactment tamra sec 102_stat_3751 jurisdiction to reopen estate_tax cases to determine deduction for interest_paid on installments of taxes effective for cases for which the decision is not final on date of enactment sec_6215 assessment of deficiency found by tax_court a general_rule --if the taxpayer files a petition with the tax_court the entire amount redetermined as the deficiency by the decision of the tax_court which has become final shall be assessed and shall be paid upon notice_and_demand it cannot be gainsaid that on its face our decision herein did not determine a deficiency for and that consequently no deficiency as determined by the court was assessed in this narrow context it can be argued that the literal language of sec_7481 has not been satisfied we are satisfied that sec_7481 should not be given such a narrow interpretation this case originally involved a deficiency_notice for and the stipulated settlement which formed the basis of our decision reflected a deficiency albeit that it was wiped out by the application of the foreign tax carryback indeed if there had not been a deficiency for there could have been no basis for the assessment of deficiency_interest by respondent the fact is that a deficiency was the underpinning for our determination of the amount of the overpayment under these circumstances we are satisfied that the requirements of sec_7481 have been met bankamerica corp v commissioner t c pincite we would reach the same conclusion if the current version sec_7481 containing identical language were found to be applicable having decided that we have jurisdiction over petitioner's motion to redetermine interest we turn to the question whether to grant or deny petitioner's motion to withdraw such motion respondent argues that if our jurisdiction attaches we must exercise that jurisdiction and cannot grant petitioner's motion to withdraw during the pendency of a case in this court our jurisdiction is exclusive and with a few exceptions another proceeding may not be commenced or if already commenced is stayed sec_6213 sec_6512 sec_7422 filing a petition in this court that is properly subject_to our jurisdiction precludes the taxpayer from later bringing a refund_suit for the same type of tax for the same taxable_period sec_6512 62_tc_519 quoting 57_tc_720 it is well settled that when the jurisdiction of this court is properly invoked by the filing of a valid petition to redetermine a deficiency we cannot refuse to exercise that jurisdiction 100_tc_495 cf sec_7459 the question before us is the extent to which the foregoing principles should apply to a motion to redetermine interest under sec_7481 sec_6512 provides in pertinent part if the secretary has mailed to the taxpayer a notice_of_deficiency under sec_6212 relating to deficiencies of income estate gift and certain excise_taxes and if the taxpayer files a petition with the tax_court within the time prescribed in sec_6213 or c with respect to a determination of statutory interest or sec_7481 solely with respect to a determination of estate_tax by the tax_court no credit or refund of income_tax for the same taxable_year to which such petition relates in respect of which the secretary has determined the deficiency shall be allowed or made and no suit by the taxpayer for the recovery_of any part of the tax shall be instituted in any court emphasis added we think it significant that congress in enacting sec_7481 in saw fit specifically to include action under that section in sec_6512 in so doing congress voiced its belief that the impact in respect of a motion to redetermine interest should be the same as that in respect of a petition to redetermine a deficiency in estate of ming v commissioner supra which involved a motion to withdraw and dorl v commissioner supra which involved a motion for removal to a district_court we expressly rested our decision on our inability to renounce jurisdiction under sec_6512 such being the case we conclude that since we have jurisdiction over petitioner's motion to redetermine interest under sec_7481 we must dispose_of it on the merits it is that task to which we now turn as stated above the issues are the same as those involved in 111_tc_90 for the reasons stated in our opinion in that case we tamra sec b 102_stat_3751 although the amendment of sec_7481 changed the word petition to motion sec_6512 was not similarly amended hold that interest accrues on petitioner's deficiency expunged by a later foreign tax carryback and does so until the due_date of the return for the taxable_year from which the carryback arises rather than only until the end of the taxable_year in which the carryback arose petitioner's motion to withdraw its motion to redetermine interest and its motion for such redetermination will be denied an appropriate order will be entered
